Citation Nr: 0015094	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased rating for service-connected 
bipolar disorder, currently evaluated 10 percent disabling. 


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1988, and from January 1991 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied an increase in a 
10 percent rating for service-connected bipolar disorder.


REMAND

The veteran's claim for an increased rating for her bipolar 
disorder is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist her in developing 
the facts pertinent to her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1999).

The Board notes that in her July 1996 substantive appeal, the 
veteran asserted that her service-connected bipolar disorder 
had increased in severity, and stated that she was receiving 
ongoing VA outpatient treatment for this condition at the VA 
Medical Center in Washington, DC.  The RO should obtain such 
VA medical records and associate them with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Any other recent VA or private treatment records 
since 1994 should be obtained. Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The veteran's last VA compensation examination to evaluate 
her psychiatric disorder was performed in July 1995, and she 
alleges the condition has worsened. Given these 
circumstances, a current VA examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that the veteran's bipolar disorder was 
initially evaluated under 38 C.F.R. § 4.132, Diagnostic Code 
9206, as in effect prior to November 7, 1996.  The 
psychiatric rating criteria of the VA Schedule for Rating 
Disabilities were revised effective November 7, 1996 and are 
now found in 38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).  
As the veteran's claim for an increased rating for bipolar 
disorder was pending when the regulations pertaining to 
evaluating psychiatric disabilities were revised, she is 
entitled to the version of the regulations most favorable to 
her, although the new criteria are only applicable to the 
period since November 7, 1996, when they became effective.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of all VA 
medical records of treatment for a 
psychiatric disorder dated since 1994.  
The RO should also ask the veteran to 
identify any other sources of treatment 
for a psychiatric disorder since then, 
and the RO should obtain the related 
treatment records in accordance with 
38 C.F.R. § 3.159.

2.  The veteran should undergo a VA 
psychiatric examination to assess the 
severity of her service- connected 
bipolar disorder.  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  All signs and symptoms 
necessary for rating under the old and 
new rating criteria should be set forth 
in detail.  The doctor should assess the 
degree of occupational and social 
impairment due solely to the bipolar 
disorder.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

3.  Thereafter, the RO should review the 
claim for an increased rating for 
service-connected bipolar disorder, with 
consideration of both the old and new 
rating criteria.  If the claim remains 
denied, a supplemental statement of the 
case should be issued to the veteran, and 
she should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




